DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 04/19/2022.
Claims 1, 5, 29 and 30 have been amended.
Claim 2 has been cancelled.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
Applicant argued in its Remarks pages 12-14 that for claims 1, 29 and 30, Yu does not teach or suggest "determining ... to use one or more of the plurality of sidelink control channel signals as pilot signals for decoding the plurality of sidelink shared channel signals" based on "a previous attempt to decode at least one of the plurality of sidelink shared channels signals being unsuccessful," as recited in amended independent claim 1 with features that were in dependent claim 2. 
Examiner respectfully disagrees. The previous claim 2 stated “The method of claim 1, wherein determining to use one or more of the sidelink control channel signals as pilot signals comprises: determining that a previous attempt to decode at least one of the plurality of sidelink shared channel signals was unsuccessful.” Here the determining to use one or more of the sidelink control channel signals as pilot signals is not explicitly saying it is based on a previous attempt to decode at least one of the plurality of sidelink shared control signals being unsuccessful. Yu reference discloses this amended feature of "determining ... to use one or more of the plurality of sidelink control channel signals as pilot signals for decoding the plurality of sidelink shared channel signals" based on "a previous attempt to decode at least one of the plurality of sidelink shared channels signals being unsuccessful," as seen in paragraphs 0102-0106 where the method 1500 discloses that if the redundancy check is not passed, it checks if additional information is present. Then if additional information is present, the PSCCH compensator processes the received waveform of the current PSCCH candidate to compensate the Doppler shift of said PSCCH using the Doppler shift estimated. Therefore, Yun still discloses the amended claims 1, 29 and 30.
Election/Restrictions
Applicant’s election without traverse of claims 1-14, 29 and 30 in the reply filed on 12/01/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 4, 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13, 14, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2021/0391894, hereinafter “Yu”) in view of Guo et al. (US 2020/0228247, hereinafter “Guo”).
For claims 1, 29 and 30, Yu discloses A method for wireless communication at a user equipment (UE), comprising: 
receiving, within a subframe, a plurality of sidelink control channel signals providing scheduling information for a plurality of sidelink shared channel signals that are also received within the subframe (FIG. 7 explicitly indicates temporal positions of frequency-domain PSCCH data-subcarrier signals Y(k, 1) and Y(k,13) on resource element index k and PSCCH data symbol indices 1 and 13 that may be received at any one of communication devices 102, 104 or 500… While FIG. 7 shows time-multiplexed data symbols (in the figure at positions 1, 2, 4, 5, 7, 8, 10, 11, 13) of one sidelink control channel (PSCCH) and corresponding time-multiplexed data symbols (similarly at positions 1, 2, 4, 5, 7, 8, 10, 11, 13) of a corresponding sidelink data channel (PSSCH) for one user only, in various aspects PSCCHs and associated PSSCHs for a larger number users may be transmitted within one sub-frame in the illustrated manner; see Yu par. 0065 right column and Fig. 10); 
determining, based at least in part on a previous attempt to decode at least one of the plurality of sidelink shared channel signals being unsuccessful, to use one or more of the plurality of sidelink control channel signals as pilot signals for decoding the plurality of sidelink shared channel signals (By decoding PSCCH codewords included in a received radio signal, each communication device in V2X autonomous operation mode can obtain the SCI from each other communication device which includes grant information for the PSSCH associated to the PSCCH which included the SCI. The communication device derives from said grant information whether or not and how to decode the associated PSSCH….even though decoding performance may not be optimal and e.g., a CRC is not passed, in cases where, based on the additional information it can be ascertained that the currently selected radio resources include PSCCH and PSSCH information, Doppler shift compensation in accordance with various aspects of the present disclosure may be employed for improving the signal quality…; see Yu par. 0102-0106); and 
decoding the plurality of sidelink shared channel signals based at least in part on the plurality of sidelink control channel signals as pilot signals (In certain aspects, extractor 903 may be configured to perform PSCCH DMRS symbol-based channel estimation and channel interpolation at stage 1003. Subsequently, at stage 1005, demodulator 905 and decoder 907 may then demodulate and decode the data sub-carrier signals of the selected received PSCCH candidate to generate corresponding PSCCH information bits, i.e., Sidelink Control Information (SCI). This control information may include corresponding grant information for the PSSCH associated with the selected PSCCH candidate based on which communication device 900 may determine whether or not and how to decode the associated PSSCH; see Yu par. 0080 and Fig. 10).
Yu does not explicitly disclose pilot signals. Guo discloses pilot signals (DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) that are also known as pilot signals. A gNB can transmit data information or DCI through respective physical DL shared channels (PDSCHs) or physical DL control channels (PDCCHs). A gNB can transmit one or more of multiple types of RS including channel state information RS (CSI-RS) and demodulation RS (DMRS); see Guo par. 0062). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Guo's arrangement in Yu's invention to enable or disable reporting of HARQ-ACK information in response to decoding of a transport block in a physical sidelink control channel (PSCCH) reception (see Guo par. 0003). 
Specifically for claim 29, Yu discloses An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (FIG. 2 shows an exemplary internal configuration of terminal device 102 (an exemplary communication device) according to some aspects, which may include antenna system 202, radio frequency (RF) transceiver 204, baseband modem 206 (including digital signal processor 208 and controller 210), application processor 212, memory 214, and power supply 216; see Yu par. 0043 and Fig. 2). 
For claim 8, Yu discloses The method of claim 3, wherein the first set of parameters comprises at least one of a frequency offset, or a timing offset, or a Doppler spread, or a delay spread, or a noise covariance estimation, or a channel response estimation, or a combination thereof (the detected Doppler shift may be utilized not only for identifying false positive PSCCH decodings, but also for improvement of transmission quality…. For example, a frequency shift counteracting at least partly the expected Doppler shift for the reception at the other vehicle can be employed, and the expected Doppler shift at the other vehicle can be estimated based on the observed Doppler shift of signals received form that vehicle. This is a valid estimation because typically the channel is reciprocal i.e., has similar characteristics in both directions. …In certain further aspects, reproduced channel transfer function on PSCCH data-subcarriers can be further employed in a similar way as described above for Doppler shift estimation, in certain aspects combined with DMRS, for estimation of further parameters e.g., V2X side-link RSRP measurements, for delay spread estimation, etc., so as to improve the estimation accuracy in low SINR conditions; see Yu par. 0119-0121). 
For claim 9, Yu discloses The method of claim 3, wherein decoding one or more of the plurality of encoded sidelink control channel signals as one or more decoded sidelink control channel signals further comprises: 
verifying that each of the one or more decoded sidelink control channel signals passes a cyclic redundancy check (To this end, in various aspects, the payload data processor may first demodulate and decode the received radio signal to generate demodulated and decoded payload data. In various aspects, this payload data may correspond to Sidelink Control Information (SCI). The communication device may in certain aspects include a redundancy checker, e.g., configured to perform a Cyclic Redundancy Check (CRC), to confirm or discard the decoded payload data; see Yu par. 0069).
For claim 13, Yu discloses The method of claim 1, wherein the plurality of sidelink control channel signals and the plurality of sidelink shared channel signals are cellular vehicle-to- everything (CV2X) signals (According to an aspect of the disclosure, the principles and concepts disclosed in FIG. 18 may be adopted to side-link C-V2X based vehicle-to-vehicle communications. In this manner, the first control data signal can be a PSCCH while the second payload data signal can be a PSSCH, which is triggered by vehicle two; see Yu par. 0120).
For claim 14, Yu discloses The method of claim 1, wherein the plurality of sidelink control channel signals are physical sidelink control channel (PSCCH) signals and the plurality of sidelink shared channel signals are physical sidelink shared channel (PSSCH) signals (As illustrated in FIG. 7, in various aspects, the Physical Sidelink Control Channel (PSCCH) and an associated Physical Sidelink Shared Channel (PSSCH) are transmitted simultaneously within a same V2X sub-frame or transmission time interval (TTI) on respective radio resources, i.e., time and frequency resource elements… While FIG. 7 shows time-multiplexed data symbols (in the figure at positions 1, 2, 4, 5, 7, 8, 10, 11, 13) of one sidelink control channel (PSCCH) and corresponding time-multiplexed data symbols (similarly at positions 1, 2, 4, 5, 7, 8, 10, 11, 13) of a corresponding sidelink data channel (PSSCH) for one user only, in various aspects PSCCHs and associated PSSCHs for a larger number (in exemplary aspects up to 20) users may be transmitted within one sub-frame in the illustrated manner; see Yu par. 0065).
Claims 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Guo, and further in view of Yasukawa et al. (US 2018/0167989, hereinafter “Yasukawa”).
For claim 3, Yu discloses The method of claim 1, wherein the plurality of sidelink control channel signals are encoded sidelink control channel signals, the method further comprising: 
decoding one or more of the encoded sidelink control channel signals as one or more decoded sidelink control channel signals (In the other case, if the decoded PSCCH candidate passes the test ("Y" at stage 1007), method 1000 continues at stage 1009; see Yu par. 0083, 0069 and Fig. 10); 
re-encoding, based on the determining, the one or more decoded sidelink control channel signals as one or more re-encoded sidelink control channel signals (where the re-encoder 911 re-encodes the decoded PSCCH information bits. Subsequently, re-modulator 913 re-modulates the resulting reconstructed PSCCH codeword at stage 1011; see Yu par. 0083, 0069 and Fig. 10); and 
determining a first set of parameters associated with the one or more of sidelink control channels on which the encoded sidelink control channel signals are received (see Yu par. 0071 for parameters), the first set of parameters determined based at least in part on a comparison of the one or more encoded sidelink control channel signals and the one or more re-encoded sidelink control channel signals (see Yu par. 0069 for re-encode; the communication device further includes a channel estimator configured to estimate a channel transfer function for each of the first payload data and the second payload data, based on the reconstructed transmission waveform and the extracted received waveform. The channel estimator may thus in certain aspects compare the received sub-carrier signals of the PSCCH with the reconstructed (cleaned) sub-carrier signals of the PSCCH on a symbol basis to thereby determine a channel transfer function for at least each of the first and second payload data, respectively, which in various aspects correspond to respective symbols of the PSCCH; see Yu par.0070).
The combination of Yu and Guo does not explicitly disclose wherein the first set of parameters are used in the decoding of the plurality of sidelink shared channel signals. Yasukawa discloses wherein the first set of parameters are used in the decoding of the plurality of sidelink shared channel signals (there are various types of reference signal mapping configurations according to new RS configurations and various parameters used in generating reference signals. Below, it is assumed that a reference signal mapping configuration according to a new RS configuration and parameters used in generating reference signals are shared between (obtainable or computable by) the transmitting user device UEa and the receiving user device UEb implicitly or using some information as a trigger; see Yasukawa par. 0064 and Figs. 12 and 13; More specifically, the user device UEb generates a replica of the reference signal using parameters that are the same as the parameters used by the transmitting user device UEa to generate the reference signal according to "new RS configuration", and performs channel estimation by comparing the generated replica with the actually-received reference signal; see Yasukawa par. 0082, 0100). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yasukawa's arrangement in Yu's invention to use different parameters by different transmitting user devices UEa employing a new RS configuration so that the interference between user devices UE is randomized, reference signals are orthogonalized between user devices UE, and performance degradation due to interference can be prevented (see Yasukawa par. 0063).
For claim 7, the combination of Yu and Guo does not explicitly disclose The method of claim 3, further comprising: selecting a channel parameter estimation option from a plurality of channel parameter estimation options using the first set of parameters, a second set of parameters based on sidelink shared channel pilot signals, or a combination thereof, for decoding of the plurality of sidelink shared channels. Yasukawa discloses The method of claim 3, further comprising: selecting a channel parameter estimation option from a plurality of channel parameter estimation options using the first set of parameters, a second set of parameters based on sidelink shared channel pilot signals, or a combination thereof, for decoding of the plurality of sidelink shared channels (At step S11, the user device UEa selects one of "related-art RS configuration" and "new RS configuration" used to transmit a D2D signal via a physical channel. When "related-art RS configuration" is selected, the process proceeds to step S12. On the other hand, when "new RS configuration" is selected, the process proceeds to step S13; see Yasukawa par. 0066, 0073-0074 and Fig. 14). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yasukawa's arrangement in Yu's invention to use different parameters by different transmitting user devices UEa employing a new RS configuration so that the interference between user devices UE is randomized, reference signals are orthogonalized between user devices UE, and performance degradation due to interference can be prevented (see Yasukawa par. 0063).
For claim 10, the combination of Yu and Guo does not explicitly disclose The method of claim 1, further comprising: determining a first set of parameters based on the one or more of the plurality of sidelink control channel signals as pilot signals; determining a second set of parameters based on sidelink shared channel pilot signals for a plurality of sidelink shared channels on which the plurality of sidelink shared channel signals are received; and using the first set of parameters and the second set of parameters in decoding the plurality of sidelink shared channel signals. Yasukawa discloses The method of claim 1, further comprising: determining a first set of parameters based on the one or more of the plurality of sidelink control channel signals as pilot signals (two or more parameter sets may be prepared for reference signal parameters to be applied to PSCCH, and the user device UEa may be configured to select one of the parameter sets autonomously or according to an instruction from the base station eNB; see Yasukawa par. 0073); determining a second set of parameters based on sidelink shared channel pilot signals for a plurality of sidelink shared channels on which the plurality of sidelink shared channel signals are received (two or more parameter sets may be prepared for reference signal parameters to be applied to PSSCH, and the user device UEa may be configured to select one of the parameter sets autonomously or according to an instruction from the base station eNB; see Yasukawa par. 0074); and using the first set of parameters and the second set of parameters in decoding the plurality of sidelink shared channel signals (Also, the user device UEb may be configured to identify a parameter set used by the transmitting user device UEa from multiple parameter sets. For example, the user device UEb may be configured to identify the parameter set based on SLID or SAID or to identify the parameter set based on an "identifier indicating a used parameter set" included in SCI as described above. Also, the user device UEb may be configured to generate parameters that are the same as the parameters used by the transmitting user device UEa based on values obtained by inputting set values included in SCI into a hash function; see Yasukawa par. 0083-0084 and Fig. 14). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yasukawa's arrangement in Yu's invention to use different parameters by different transmitting user devices UEa employing a new RS configuration so that the interference between user devices UE is randomized, reference signals are orthogonalized between user devices UE, and performance degradation due to interference can be prevented (see Yasukawa par. 0063).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, Guo and Yasukawa, and further in view of Chae et al. (US 2018/0376471, hereinafter “Chae”).
For claim 11, the combination of Yu, Guo and Yasukawa does not explicitly disclose The method of claim 1, wherein determining to use one or more of the sidelink control channel signals as pilot signals comprises: identifying that at least one of the plurality of sidelink control channel signals and at least one of the plurality of sidelink shared channel signals are transmitted using a same antenna port. Chae discloses The method of claim 1, wherein determining to use one or more of the sidelink control channel signals as pilot signals comprises: identifying that at least one of the plurality of sidelink control channel signals and at least one of the plurality of sidelink shared channel signals are transmitted using a same antenna port (if the PSCCH and the PSSCH are received in the same subframe, the first UE may assume that the PSCCH and the PS SCH are QCLed. In particular, if the QCL is assumed, the first UE may consider that at least one selected from the group consisting of delay spread, Doppler spread, Doppler shift, average gain, average delay, and frequency shift is identically used not only for demodulating the PSSCH but also for demodulating the PSCCH. In this case, the PSCCH and the PSSCH can be transmitted via the same antenna port. When the PSCCH and the PSSCH are transmitted in the same subframe, if QCL is assumed, frequency offset information obtained on the PSCCH can be utilized for demodulating the PSSCH; see Chae par. 0101). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chae's arrangement in Yu's invention to be able to reuse channel estimation information to increase efficiency if the PSCCH and the PSSCH are transmitted in the same subframe in D2D, V2X, and the like (see Chae par. 0101). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, Guo, Yasukawa and Chae, and further in view of Yoon et al. (US 2019/0327732, hereinafter “Yoon”).
For claim 12, the combination of Yu, Guo, Yasukawa and Chae does not explicitly disclose The method of claim 1, wherein determining to use one or more of the sidelink control channel signals as pilot signals comprises: identifying that at least one of the plurality of sidelink control channel signals and at least one of the plurality of sidelink shared channel signals are transmitted on adjacent frequencies. Yoon discloses The method of claim 1, wherein determining to use one or more of the sidelink control channel signals as pilot signals comprises: identifying that at least one of the plurality of sidelink control channel signals and at least one of the plurality of sidelink shared channel signals are transmitted on adjacent frequencies (when a PSCCH for transmitting SA is adjacent to a PSSCH for transmitting data in the frequency domain, the PSCCH for transmitting SA may be allocated in the RB with the lowest RB index in the sub-channel indicated by "Lowest index of sub-channel allocation"; see Yoon par. 0103). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yoon's arrangement in Yu's invention to provide a method and apparatus for determining a subframe pool for V2X communication such that control information and data are efficiently transmitted, while avoiding collision with other transmissions (see Yoon par. 0009).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415